Citation Nr: 1308915	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  99-22 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent from March 29, 2004, and an initial evaluation in excess of 60 percent from April 30, 2010, for coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to July 1971 and from October 1982 to February 1997.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for coronary artery disease.  The Veteran perfected an appeal and the claim was remanded by the Board in August 2003.  

A subsequent October 2004 rating decision granted service connection for coronary artery disease.  A noncompensable rating was assigned effective March 10, 1997, and a 30 percent rating was assigned effective March 29, 2004.  The Veteran submitted a timely notice of disagreement (NOD) regarding the ratings assigned.  

The Board remanded the case in September 2005 for the Veteran to be provided a statement of the case, and again in November 2009 to afford the Veteran a hearing before the Board.  The Veteran testified at a personal hearing before the undersigned Veterans Law Judge in April 2010.  A transcript of the hearing is of record. 

In August 2010, the Board decided the claim for a higher initial rating for coronary artery disease prior to March 30, 2004, and remanded the issue of entitlement to a higher rating from March 30, 2004.  

The rating for coronary artery disease was subsequently increased to 60 percent effective April 30, 2010.  See September 2011 rating decision.  This did not satisfy the Veteran's appeal. 

The claim was remanded by the Board in February 2012 and again in April 2012 for additional development.  The matter has been returned to the Board for further appellate action.  

The Veteran submitted additional evidence after his appeal was certified to the Board in December 2012.  The evidence was accompanied by a waiver of RO consideration and can be considered in this decision.  38 C.F.R. § 20.1304 (2012). 

The Board notes that in the April 2012 remand, the Board referred a claim for a total disability rating based on individual unemployability because that issue had been raised by the Veteran's representative in a March 2012 informal hearing presentation.  Review of the claims folders does not reveal that any action has been taken on that claim; however, the Veteran has indicated that he never contended or said anything about individual unemployability and that he has a sedentary job and said nothing more than that he could not perform a job that was not sedentary.  See May 2012 statement in support of claim.  Given the foregoing, the claim for a total disability rating based on individual unemployability will not be re-referred to the agency of original jurisdiction.  


REMAND

Unfortunately, another remand is required in this case.  

Coronary artery disease is rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005.  Diagnostic Code 7015, which provides the criteria for arterioventricular block, is also applicable.  

During the pendency of this claim, the criteria for diagnostic codes 7005 and 7015 were revised effective from January 12, 1998.  VA's General Counsel has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised criteria may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000). 

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria and has determined that the revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  Therefore, VA must apply the new provisions from their effective date. 

The January 12, 1998, amendments to Diagnostic Codes 7005 and 7015 resulted in identical criteria.  In pertinent part, a rating of 30 percent is assigned when a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is evidence of cardiac hypertrophy or dilation on electrocardiogram (EKG), echocardiogram (ECHO) or X-ray.  A rating of 60 percent is assigned with more than one episode of acute, congestive heart failure in the past year; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent. 

The Veteran has provided a voluminous amount of lay evidence in support of his claim.  The crux of his contentions is that he has congestive heart failure.  Other than a May 2010 letter from Dr. A.S. which concluded that the Veteran suffered, in pertinent part, from long-term chronic congestive heart failure, review of the Veteran's claims folders does not corroborate this assertion.  

The Veteran underwent a VA heart conditions Disability Benefits Questionnaire (DBQ) examination in May 2012, pursuant to the Board's April 2012 remand.  The examiner reported METs based on an interview of the Veteran rather than on exercise stress test.  Given the fact that the current rating criteria for coronary artery disease rely in part on METs results, the claim must be remanded in order to schedule another VA examination that provides METs results based on exercise stress test.  The Veteran's current ejection fraction must also be measured and the examiner must specifically address the Veteran's contention that he has chronic congestive heart failure.

While the case is in remand status, any outstanding records pertinent to the claim should be obtained.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any  outstanding records pertinent to the Veteran's claims, to include the Veteran's treatment records from the Miami VA Medical Center, dated since January 2011, and from the West Palm Beach VA Medical Center, dated since February 2012.  

2.  Then, arrange for the Veteran to be scheduled for a VA examination by an examiner with sufficient expertise to ascertain the current severity and manifestations of his coronary artery disease.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.

Testing to determine the level of METs the Veteran can achieve must be conducted unless there is a medical contraindication, the left ventricular ejection fraction has been measured to be 50 percent or less, congestive heart failure is present or there has been more than one episode of congestive heart failure in the past year.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include an assessment of whether the Veteran has congestive heart failure and whether there has been more than one episode of congestive heart failure in the last year.  In so doing, the examiner should specifically address the May 2010 letter from Dr. A.S. indicating that the Veteran has long-term chronic congestive heart failure.

3.  Undertake any other indicated development.

4.  Finally, readjudicate the claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate action, if in order. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                     (CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


